DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/12/2020 (6 filings) and 08/09/2021 (3 filings) have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	Regarding Figs. 9A-9D, some referenced texts or symbols in the drawings are not readable.  Appropriate correction(s) is/are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, it recites the limitation "the media playback system".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 9-15, the rejection is based on the same reason described for claim 8, because claims recite/include/inherit the same/similar problematic limitation as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. (US 2019/0362714) hereinafter referenced as MORI in view of BENDAHAN et al. (UA 2017/0331869) hereinafter referenced as BENDAHAN.
As per claim 8, as best understood in view of claim rejection under 35 USC 112 (b), see above, MORI discloses ‘electronic device and control method’ (title), providing “a playback device (‘10’) comprising at least one microphone (‘14’) configured to detect sound (or ‘voice’)” (Figs. 1-3), comprising:
determining (or detecting), [a track change] (‘conversation’ with ‘user’s utterance’ or ‘human voice’ related to ‘user’s intent’ and/or ‘voice’ detection ‘state’ by using ‘voice detection’ and/or ‘keyword detection’) associated with a playback [queue] output (‘to output information’ in certain ‘form of voice…’) by the media playback system (read on a ‘voice assistant system’, ‘system’, ‘PC’, ‘terminal’, ‘electronic device’, ‘server’ or a combination thereof, in a broad sense) (Fig. 1, p(paragraph)19, p25-p28, p42-p48, p79); and
responsive to [the track change] (the conversation with detected/determined ‘user’s utterance’ or ‘human voice’, as stated above), opening, an input detection window (read on shifting ‘phase’ or ‘state’ for ‘certain period of time’) for a given time period (read on ‘a threshold value’ of ‘first’ or ‘second determination time’, such as ‘voice detection determination time’, ‘keyword detection determination time’, or a combination thereof, in a broad sense), (Fig. 1, p23-p26, p42-p43); and during the given time period (same above): 
receiving an input sound data stream (‘sound’ as ‘an input’) representing the sound detected by the at least one microphone (Figs. 1, 3, ‘14’, p36, p40-p44); 

determining (or ‘matching’) based on the analysis (same above), that the input sound data stream includes voice input data (‘utterance’) comprising a command keyword (read on a ‘keyword’ corresponding ‘an instruction’ to be ‘issued’, for executing a ‘specific function’ as one of the ‘various functions’); wherein the command keyword is one of the plurality of command keywords supported by the playback device (same above), (Fig. 1, p23, p41-p44, p48, p83); and
responsive to the determining that the input sound data stream includes voice input data comprising a command keyword (i.e. a ‘keyword’ corresponding to an ‘instruction’ as stated above), causing the media playback system to perform (‘execute’) a command (the ‘instruction’ with ‘specific function’, or ‘controls to output information’) corresponding to the command keyword (same above) (p23, p48, p83).  
It is noted that even though MORI discloses the determined voice conversation associated with certain playback output of a system and providing response to the conversation as stated above, MORI does not expressly disclose the determined conversation (or interaction) related to “a track change” associated with a playback “queue” output and responsive to the track change.  However, the same/similar concept/feature is well known in the art as evidenced by BENDAHAN who in the same field of endeavor, discloses ‘sharing media information between applications on client devices’ (title), comprising ‘processing system’ including ‘speech recognition or voice command applications’ (p90, p99), providing ‘a portion of a media item playlist or play back queue from a media application…on a mobile device (read on playback 
As per claim 12 (depending on claim 8), MORI in view of BENDAHAN further discloses “wherein outside of the input detection window, the input sound data stream is not analyzed (read on ‘…when the keyword detection unit 174 does not detect a keyword within the keyword detection determination time after the shifting to "Phase2"’, or ‘the keyword detection unit 174 does not instruct to activate the voice assistant (i.e., not shift to "Phase3")’)” (MORI: p47).
As per claim 13 (depending on claim 8), MORI in view of BENDAHAN further discloses “wherein the playback device (‘10’) comprises a network interface (‘11’), and the method further comprises: transmitting, via the network interface and during the input detection window (such as ‘keyword detection determination time’ during which ‘at the timing when the 
As per claim 14 (depending on claim 8), MORI in view of BENDAHAN further discloses “wherein the analyzing the input data stream comprises determining a command keyword by at least one of: natural language processing (read on performing ‘voice recognition of the contents of user’s utterance’ such as ‘what’s the weather today?’ and/or ‘voice synthesis’ for ‘response’/‘answer’ such as ‘it’s going to be sunny today’) to determine an intent (or ‘intention’), based on an analysis of the command keyword (same as stated for clam 8) in the input sound data stream (same above) (MORI: p19-p23); and pattern-matching based on a predefined library of keywords and associated command keywords (read on ‘matching with a preset keyword’ corresponding an ‘instruction’ for one of ‘various functions’, in a broad sense)” (MORI: p44-p48, p83).
As per claims 1 and 5-7, they recite a device (apparatus). The rejection is based on the same reasons described for claims 8 and 12-14 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein additional limitations regarding 
As per claim 15, it recites a non-transitory computer-readable medium. The rejection is based on the same reason described for claim 1, because the claim recites/includes the same/ similar limitations as claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 -15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16/879,553 (corresponding to US 2020/0366477) hereinafter referenced as A553.  Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 8, comparison of limitations between the claim of instant application and claim(s) of A553 as following: 
Claim 8
Claim 10 of A553
A method to be performed by a playback device comprising at least one microphone configured to detect sound, the method comprising:   








during the given time period: 
receiving an input sound data stream representing the sound detected by the at least one microphone; 

analyzing the input sound data stream for a plurality of command keywords supported by the playback device; 

determining based on the analysis, that the input sound data stream includes voice input data comprising a command keyword; wherein the command keyword is one of the plurality of command keywords supported by the playback device; and 

responsive to the determining that the input sound data stream includes voice input data comprising a command keyword, causing the media playback system to perform a command corresponding to the command keyword.  
Claim 10: A method to be performed by a device comprising at least one microphone configured to detect sound, the method comprising: 


opening, upon the detection of an event, an input detection with window for a given time period; 
Plus claim 12: (… wherein the event is based on at least one of: an indication of a track change associated with a playback queue output by a media playback system comprising the device…) 

during the given time period: 
receiving an input sound data stream representing the sound detected by the at least one microphone; 

analyzing the input sound data stream for a plurality of keywords supported by the device; 

determining based on the analysis, that the input sound data stream includes voice input data comprising a keyword; wherein the keyword is one of the plurality of keywords supported by the device; and 


responsive to the determining that the input sound data stream includes voice input data comprising a keyword, causing the device or a system comprising the device to perform a command corresponding to the keyword. 



Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that variation of claim limitations between the claimed inventions of the instant application and A553 would be substantially within the same/similar scope of the inventive idea/concept in term of patentable distinguishability, and implementation from one to the other would be within the scope of capability of the skilled person in the art and the result would be predictable. 
9-12, limitations of the claims of the instant application are clearly read on the corresponding limitations of claims 13-16 of A553 respectively, because the claims substantially recite the same limitation(s) of claims 13-16 of A553 respectively.
Regarding claims 13-14, with similar limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that respective variations of limitations between claims 13-14 of instant application and claims 17-18 of A553 would be substantially within the same/similar scope of the inventive idea/concept in terms of patentable distinguishability, and implementation from one to the other would be within the scope of capability of the skilled person in the art and the result(s) would be predictable respectively. 
Regarding claims 1-7, they recite a device (apparatus). The DP rejection is based on the same reason(s) described for claims 8-14 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
Regarding claim 15, it recite a non-transitory computer-readable medium.  The rejection is based on the same reason described for claim 1, the claim recites/includes the same/similar limitations as clam 1.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
December 29, 2021
/QI HAN/Primary Examiner, Art Unit 2659